ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decisions of the Workers’ Compensation Court of Appeals in the above-entitled cases, filed May 20, 1992 and September 3, 1992, respectively, be, and the same are, affirmed without opinion. See Patrin v. Progressive Rehab Options, 497 N.W.2d 246 (Minn. 1993) (filed herewith).
Respondent Scott W. Haus and respondent John Stein are each entitled to attorney fees in the amount of $400.
PAGE, J., took no part in the consideration or decision of this case.